Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 1 of 14 Page ID #:6417



   1 YOLANDA BARRERA (SBN 91582)
     Attorney at Law
   2 Email: ybarreralaw@gmail.com
     421 E. Huntington Drive
   3 Monrovia, CA 91016
     Telephone: (626) 574-1053
   4 Facsimile: (626) 574-9043
   5   Attorney for Defendant
       David Diaz
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10                                WESTERN DIVISION
  11   UNITED STATES OF AMERICA,        )          NO. CR 18-00173-GW-49
                                        )
  12             Plaintiff,             )          REPLY TO GOVERNMENT’S
                                        )          OPPOSITION TO DEFENDANT
  13             v.                     )          JUAN REYES’S MOTION FOR
                                        )          COOPERATION AND LAW
  14   JOSE LANDA-RODRIGUEZ, et. al.    )          ENFORCEMENT WITNESS
       DAVID DIAZ (#49),                )          DISCOVERY; EXHIBIT A
  15                                    )          (JOINDERS)
                        Defendants.     )
  16   ________________________________ )          Hearing date: 8-30-19
                                                   Hearing time:10:00 a.m.
  17                                               Location: Courtroom of the
                                                   Honorable George H. Wu
  18
  19          Defendant, David Diaz, by and through his counsel of record, Yolanda
  20   Barrera, hereby files his Reply to the Government’s Opposition to Defendant Juan
  21   Reyes’s Motion for Cooperation and Law Enforcement Witness Discovery (“the
  22   motion”) which was filed as Docket 1727; Mr. Diaz joined such motion, docket
  23   1727-1.
  24   //
  25   //
  26   //
  27   //
  28   //
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 2 of 14 Page ID #:6418



   1              This Reply1 is based on the attached Memorandum of Points and
   2   Authorities, the Motion, and any Reply which may be filed by counsel for co-
   3   defendant Juan Reyes.
   4                                         Respectfully submitted,
   5                                         /s/
                                             __________________________
   6   DATED: August 19, 2019                YOLANDA BARRERA
                                             Attorney for Defendant
   7                                         David Diaz
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26          1
               Several counsel for co-defendants in this case join in this Reply as it pertains to their
  27   respective clients. Consistent with this Court’s October 30, 2018, Case Management Order,
       undersigned counsel has prepared a list of those attorneys who have joined this Reply and
  28   such list is attached as Exhibit A.

                                                     -2-
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 3 of 14 Page ID #:6419



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2                                  I. INTRODUCTION
   3          Prior to July 12, 2019, several defense attorneys consulted with each other
   4   to prepare a list of discovery items which the defense believed the Government
   5   needed to produce regarding the impeachment evidence of the Government’s
   6   witnesses, most of whom who are co-conspirators in the criminal conduct alleged
   7   in the Indictment. On July 12, 2019, counsel for Defendant Reyes finalized the
   8   list of discovery requests and sent it to the Government. When the Government
   9   failed to respond to the requested items, and after consultation with the defense, on
  10   July 29, 2019, counsel for Mr. Reyes filed the instant motion for discovery to
  11   compel such production.
  12          On August 9, 2010, the Government filed its Opposition to this Motion.
  13   The Opposition is largely based on cases which are cited for propositions not at
  14   issue here and cases in which the Government misconstrues the holding. In
  15   general, the Government cites irrelevant case law regarding security concerns
  16   about the identity of “informers” rather than addressing the issue raised in the
  17   motion--the production of the identity and impeachment materials of co-
  18   conspirators. This material is clearly producible prior to trial, as is discovery
  19   relating to law enforcement. The only issue is the timing of such production.
  20                      II. RELEVANT STATEMENT OF FACTS
  21          In its Summary (page 6) the Government noted that this Court had issued a
  22   Protective Order to protect the Government witnesses; and that when the defense
  23   attorneys moved to modify the Protective Order, this Court denied those motions,
  24   “repeatedly citing the dangers that premature disclosure of the identities of
  25   cooperating witnesses would present.”
  26          What this Court stated when such motions were denied was that at that
  27   early stage, the limitations on viewing the protected discovery were not overly
  28   burdensome in “light of the potential risk of exposing cooperating witnesses”.
                                               -3-
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 4 of 14 Page ID #:6420



   1           That was October 12, 2018. Now, almost one year later, the defense
   2   requests an order that the Government produce Giglio and Brady materials now,
   3   rather than 45 days prior to trial.
   4           The Government accuses the defense of glossing over the Government’s
   5   safety concerns and states that it may ultimately decide not to call such witnesses
   6   at a trial and that the Government may not have reasonably made such a
   7   determination yet. The Government describes the defense request as seeking “an
   8   order that would endanger Government witnesses, and would likely dissuade
   9   witnesses from testifying against a violent and intimidating prison gang.” [page 7].
  10           This argument is not supported by any facts whatsoever and it is an
  11   obvious attempt to persuade this Court to make a snap decision unfavorable to the
  12   defense by raising the frightening specter of violence toward witnesses.
  13           However, this is an unusual case where the Government witnesses may be
  14   worse offenders than the defendants charged. Further, the witnesses’ identities
  15   must be disclosed since they are co-conspirators. Finally, the defendants seek the
  16   identity but also the impeachment evidence, referred to herein as Brady and
  17   Giglio. Many of the identities of the Government witnesses are known or strongly
  18   suspected. The impeachment evidence is necessary to properly prepare for trial.
  19           What the defense attorneys seek is an opportunity to do their job and
  20   provide the defendants with effective representation as guaranteed to them by the
  21   United States Constitution. Defense attorneys request the identities of the
  22   witnesses as well as all Giglio and Brady information to be produced to the
  23   defense team- not to the defendants. Given this proposed compromise, the
  24   Government’s arguments against such production fail since the alleged
  25   “paperwork” would not be copied and/or produced to the defendants.
  26           The Government argued that once the identities of the Government
  27   witnesses are disclosed, they fear that “the result is violence and witness
  28   intimidation.” [Page 12]. This argument is nonsensical since if that truly was what
                                                -4-
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 5 of 14 Page ID #:6421



   1   the defendants wanted to do, it could have been done already since most of the
   2   identities are known. Plus, this argument of expected violence and intimidation, if
   3   accepted by the Court, would preclude ANY production- even 45 days before trial.
   4          The Government’s fear of violence is certainly not based on any
   5   allegations of violence since this case started. The Government’s alleged fear of
   6   violence is not substantiated by any facts which might have occurred since the
   7   production of the discovery which suggests who the Government witnesses will
   8   be. And indeed there have been no allegations of violence toward them.
   9           Further, the Government’s fear of “paperwork” being disseminated is
  10   unfounded since the requested discovery would be produced pursuant to the
  11   Protective Order. Accordingly, no copies would be provided to the defendants.
  12                                   III. ARGUMENT
  13          A. CRIMINAL CONDUCT ALLEGED AGAINST DAVID DIAZ.
  14          David Diaz is defendant #49 in this case. Mr. Diaz is charged in counts
  15   one, four and five which charge violations of 18:1962(d): Racketeer Influenced
  16   and Corrupt Organizations Conspiracy; 18:1959(a)(1): Violent Crimes in Aid of
  17   Racketeering Activity; 18:2(a): Aiding and Abetting and Causing an Act to Be
  18   Done; and 18:1959(a)(5): Violent Crimes in Aid of Racketeering Activity.
  19          A review of the relevant discovery indicates that the Government’s
  20   allegation of RICO conspiracy and VICAR counts against Mr. Diaz revolve
  21   around alleged incidents which occurred on April 21 and 22, 2014. More
  22   specifically, the government alleged that on or about April 21 and 22, 2014, Mr.
  23   Diaz and two other co-defendants unlawfully and knowingly conspired to kidnap
  24   C.R. The Government further alleged that the orders for the carrying out of such
  25   conduct were initiated by co-defendant Landa-Rodriguez.
  26          As to this allegation, two other co-defendants were charged, Diana
  27   Martinez and David Villalobos. Both have entered guilty pleas. At the trial, Mr.
  28   Diaz expects that the Government witnesses may be some co-conspirators who
                                              -5-
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 6 of 14 Page ID #:6422



   1   may allege they are aware of the order from Landa-Rodriguez, one or both of the
   2   co-defendants charged (Martinez and/or Villalobos) and the alleged victim, C.R.
   3           In addition, the Government alleges that Mr. Diaz and others engaged in
   4   acts of violence inside the Los Angeles County Jail System to enforce Mexican
   5   Mafia rules and discipline.
   6           Although the Government alleges that all Rule 16 discovery has been
   7   produced, there is not a single piece of evidence to support its allegation in the
   8   Indictment that Mr. Diaz engaged in violent acts in the Los Angeles County Jail.
   9   Thus, if the Government intends to proceed with this allegation, it must be based
  10   entirely on the testimony of a co-conspirator.
  11           Thus, as to Mr. Diaz, the production of co-conspirator discovery under
  12   Brady and Giglio is exceptionally relevant and significant since it appears that the
  13   core, if not only, evidence against Mr. Diaz will be co-conspirator testimony.
  14           The Government has been investigating this case for many years; and the
  15   alleged criminal conduct was in 2014, almost six years ago. To expect that in 45
  16   days Mr. Diaz can do the necessary investigation and prepare cross examination as
  17   to the Government witnesses who will testify against him is patently unreasonable.
  18           B. LEGAL STANDARD GOVERNING DISCOVERY ORDERS.
  19           The Government begins its analysis in the Opposition to the Motion by
  20   stating the obvious which is that a district court may issue protective orders in
  21   criminal cases. Indeed, it is true that the district court “may, for good cause, deny,
  22   restrict, or defer discovery or inspection, or grant other appropriate relief.”
  23   Fed.R.Crim.P. 16(d).
  24           In this case, this court has issued a Protective Order which requires that all
  25   documents labeled as protected discovery can be reviewed by the defendant in the
  26   presence of his defense team but he/she cannot keep a copy.
  27           This Protective Order was the subject of a previous motion and Mr. Diaz
  28   was one of the defendants who sought to have the Protective Order modified. This
                                                 -6-
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 7 of 14 Page ID #:6423



   1   Court denied that motion and Mr. Diaz will not relitigate it here.
   2            However, the Government brings up some of the same arguments to
   3   oppose this additional motion for discovery. Yet, the case law it cites in support
   4   of its opposition is not helpful to a determination of this issue.
   5            First, the defense are not seeking to have the Protective Order modified.
   6   Rather, the defense is seeking to have Brady and Giglio materials be made
   7   available to them now rather than 45 days before trial. The materials can be
   8   provided subject to the Protective Order, if this Court deems it is still necessary to
   9   do so.
  10            Second, the Government fails to address why it would produce the
  11   discovery 45 days prior to trial but not now, six months before trial. There
  12   appears to be no reason. The only apparent reason for withholding the identities
  13   and the impeachment evidence is to disadvantage the defense and the corollary is
  14   that the Government’s case will be stronger given such defense failure to properly
  15   investigate the case.
  16            Third, the Government’s argument that the 45-day production has been
  17   done in other cases is not helpful in adjudicating this issue. Each case should be
  18   considered on its merits and no two cases are the same. This case is particularly
  19   complex and given the Protective Order, the preparation for trial has been
  20   difficult.
  21            Fourth, as to Mr. Diaz, the production of the requested discovery is critical
  22   given the allegations, charges, and the expected witnesses. See above.
  23            Fifth, the case law cited by the Government is not helpful. For example,
  24   the Government cited to United States v. Roberts, 793 F.2d 580, 587, vacated on
  25   other grounds, 811 F.2d 257 (4th Cir. 1986) in support of its argument this Court
  26   may limit, condition or absolutely prohibit the disclosure of discovery materials in
  27   criminal cases if based on witness security.
  28            However, the Roberts decision supports the defendants’ request- at least
                                                 -7-
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 8 of 14 Page ID #:6424



   1   with respect to the co-conspirators who may not be testifying. In Roberts, the
   2   Fourth Circuit stated that most courts that have considered the matter hold that the
   3   statements of co-conspirators not intended to be government witnesses should
   4   be discoverable under Rule 16(a)(1)(A) as imputable statements of
   5   defendants. Thus, that court ruled that Rule 16(a)(1)(A)'s reference to "statements
   6   by the defendant" included any statements made by co-conspirators that have the
   7   potential for being treated as evidentiary admissions of the defendant under Rule
   8   801(d)(2)(E). United States v. Roberts, 793 F.2d at 583-584.
   9          Roberts also stated that it did not read Fed. R. Crim. P. 16(a)(1)(A) as
  10   absolutely prohibiting any pre-trial discovery of co-conspirator statements. That
  11   Court held,
  12          We hold, that is, that such disclosure is neither absolutely compelled nor
              absolutely prohibited by the relevant rules, but is to be allowed, or
  13          disallowed, or conditioned in the discretion of district courts acting
              pursuant to Rules 16(a)(1)(A) and 16(d)(1).
  14
       United States v. Roberts, 793 F.2d at 588.
  15
              The Government cited to Bowman Dairy Co. V. United States, 341 U.S.
  16
       214, 221 (1951) for the proposition that district courts should be solicitous to
  17
       protect against disclosures of the identity of informants. Yet, Bowman involved a
  18
       Rule 17, not 16 issue.
  19
              The Government’s cite to United States v. Hernandez, 608 F.2d 741, 745
  20
       (9th Cir. 1979) is likewise unhelpful. Hernandez was a case which involved the
  21
       production of the identities of “informers”. In that case, the issue was that the
  22
       Government had not provided the address of the “informer”. Here, the issue is
  23
       totally different. The defense is not seeking addresses; it is seeking impeachment
  24
       the confirmation of the identities of the Government witnesses as well as the
  25
       impeachment evidence and the issue is the timing of the production.
  26
              United States v. Ruiz, 536 U.S. 622 (2002) is equally unhelpful since that
  27
       case dealt with the issue of whether the Government must provide impeachment
  28

                                                -8-
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 9 of 14 Page ID #:6425



   1   information to a defendant prior to the entry of a guilty plea to ensure that the plea
   2   is voluntary.
   3           C. THE SAFETY OF THE POTENTIAL WITNESSES DOES NOT
   4   REQUIRE THIS COURT TO SAFEGUARD THEIR IDENTITIES.
   5           After opposing the motion by referencing cases involving other issues and
   6   referring to “informers” instead of co-conspirators, the Government argued that
   7   the relief sought must be denied due to the concerns for safety. Further, the
   8   Government stated that Jencks Act discovery, even if material to the defense,
   9   cannot be compelled until a witness has testified on direct examination. The
  10   Government cited to United States v. Bonilla, 615 F.2d 1262, 1264 (9th Cir. 1980)
  11   and argued that in Bonilla the court found that the government may rightfully
  12   withhold identity of cooperating witnesses until ten days before trial. This is
  13   inaccurate.
  14           In that case, the Court noted that Bonilla was entitled to learn the
  15   informant’s identity because the informant was a percipient witness to the criminal
  16   transaction but the defendant was not entitled to have the informant produced in
  17   advance of trial. The defense had requested the identity and that the informant be
  18   produced for a pretrial interview. Such pretrial production is not requested herein.
  19           The Government argued that if this Court grants the defense motion, it will
  20   jeopardize the safety of the Government witnesses since once their identity is
  21   confirmed, they will be subjected to retaliation and violence. The Government
  22   fails to note that although most of the individuals who are cooperating are known
  23   to the defendants, no violence and/or dissuasion or retaliation has been reported.
  24           In all likelihood, such lack of retaliation is because the witnesses have
  25   already been placed in secure locations or because the defendants have no
  26   intention of retaliating.
  27           Further, the Government again references the alleged “paperwork” which
  28   would be disclosed and could lead to retaliation. Yet, the Government states that
                                                -9-
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 10 of 14 Page ID #:6426



    1   the witness statements have been produced in discovery. As noted above, no
    2   retaliation has been reported. Also, the defendants have offered an alternative here
    3   which is to produce the materials to the legal team, not to the defendants, and that
    4   discovery materials be subject to the current protective order.
    5           The Government argues that there is no prejudice to the defendants if the
    6   Brady and Giglio materials are produced 45 days prior to trial. The Government
    7   questioned the defense’s position that such late disclosure would affect its ability
    8   to do the required and necessary investigation. The Government noted, “the only
    9   prejudice identified by defendant is a claim that once these witnesses’ identities
   10   are known and impeachment materials in possession of the government (such as
   11   criminal histories and benefits received) have been produced, extensive further
   12   investigation by the defense will be needed.” The Government complained that
   13   the defendant did not explain the nature of the investigation which would need to
   14   be done.
   15           Defendants have no obligation to explain to the Government how they will
   16   investigate the case. In addition, the defendants should not have to rely on the
   17   Government’s word that it has turned over all impeachment materials. In fact, it is
   18   possible that the Government may be unaware of some impeachment materials
   19   which could be uncovered after some defense investigation.
   20           In making its arguments, the Government failed to acknowledge that in
   21   criminal cases, pretrial
   22           disclosure will redound to the benefit of all parties, counsel, and the court.
                Indeed, sound trial management would seem to dictate that Jencks Act
   23           material should be transmitted prior to trial, especially in complex cases,
                so that those abhorrent lengthy pauses at trial to examine documents can
   24           be avoided.
   25
        United States v. Gallo, 654 F.Supp. 463, 468.(E.D.N.Y. 1987)
   26
        See also, United States v. Percevault, 490 F.2d 126, 132 (2d Cir. 1974)
   27
                ...we note that in most Pretrial discovery should be approached with a
   28           spirit of cooperation among court and counsel in order to prevent those
                                                 - 10 -
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 11 of 14 Page ID #:6427



    1           burdensome trial recesses and also, we should emphasize, to protect the
                government against postconviction claims of prejudicial surprise, see
    2           United States v. Baum, 482 F.2d 1325, 1331-32 (2d Cir. 1973), or claims
                of suppression of material and favorable evidence, see Brady v. Maryland,
    3           supra.
    4           D. THE REQUESTED DISCOVERY WOULD NOT NEEDLESSLY
    5   RISK THE SAFETY OF WITNESSES.
    6           The Government argued that information regarding informants not
    7   testifying at trial is generally privileged and thus not subject to discovery. Further,
    8   because the parties do not yet know at this time which defendants will be
    9   proceeding to trial, what groups of defendants will be tried together or the timing
   10   of these groupings, the Government cannot determine which witnesses it will call.
   11           This argument unnecessary obfuscates the issue. By now, the Government
   12   must know which witnesses it will call. It does not matter which group defendants
   13   are in; the Government who has been working on this case for many years must
   14   already know whom it will call, for what purpose, and against whom.
   15           E. DISCLOSURE OF THE REQUESTED DISCOVERY SIX
   16   WEEKS PRIOR TO TRIAL IS INADEQUATE.
   17           The Government again resorts to conflating its argument with respect to
   18   disclosure of identity of informers instead of addressing the Government witnesses
   19   as they truly are which is co-conspirator’s impeachment information.
   20           Here, the Government witnesses are individuals who have participated in
   21   the alleged conspiracy and have engaged in extortion, assaults, sales of drugs and
   22   other similar types of crimes.
   23           Where the disclosure of an informant's identity, or the contents of his
                communication, is relevant and helpful to the defense of the accused, or is
   24           essential to the fair determination of a cause, the [informant's] privilege
                must give way.
   25
   26   Roviaro v. United States, 353 U.S. 53, 60-61, (1957)(holding trial court committed
   27   prejudicial error in permitting the Government to withhold the identity of an
   28   informer who was the sole participant, other than the accused, in the transaction
                                                 - 11 -
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 12 of 14 Page ID #:6428



    1   charged).
    2          A defendant can establish a right to disclosure “where the informant is a
    3   key witness or participant in the crime charged, someone whose testimony would
    4   be significant in determining guilt or innocence.” United States v. Saa, 859 F.2d
    5   1067, 1073 (2d Cir. 1988)(quoting United States v. Russotti, 746 F.2d 945, 950
    6   (2d Cir. 1984)), cert. denied, 489 U.S. 1089 (1989).
    7          To determine whether disclosure is warranted, a Court must do a balancing
    8   of the various interests. Three factors need be considered: (1) the degree of the
    9   informant's involvement in the criminal activity; (2) the relationship between the
   10   defendant's asserted defense and the likely testimony of the informant; and (3) the
   11   government's interest in nondisclosure. United States v. Tenorio-Angel, 756 F.2d
   12   1505, 1509 (11th Cir. 1985).
   13          In this case, the informants are largely co-conspirators. They were
   14   witnesses to and direct participants in all of the significant events surrounding the
   15   crimes charged. As such, they are crucial witnesses. See United States v. Roberts,
   16   388 F.2d 646, 649 (2d Cir. 1968) (“the identities of these informants should be
   17   revealed to the defendant”).
   18                                   IV. CONCLUSION
   19          Based on the foregoing, it is respectfully requested that this Court grant the
   20   Motion for Production of Cooperation and Law Enforcement Witness Discovery.
   21                                     Respectfully submitted,
   22                                     /s/
   23                                     __________________________
                                          YOLANDA BARRERA
   24                                     Attorney for Defendant
                                          DAVID DIAZ
   25
   26   Dated: August 19, 2019
   27
   28

                                                - 12 -
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 13 of 14 Page ID #:6429



                                   JOINDERS

    REPLY TO GOVERNMENT’S OPPOSITION TO DEFENDANT JUAN
   REYES’S MOTION FOR COOPERATION AND LAW ENFORCEMENT
                    WITNESS DISCOVERY

  Attorney                    Defendant                       Defendant No.

  Mark Windsor                Luis Vega                       2

  Meghan Blanco               GabrielZendejas-Chavez          3

  Paul Blake                  Alvino Munoz                    6

  Joel Koury                  Hector Duarte                   15

  Thomas Nishi                Samantha Rivera                 16

  Jim Bisnow                  Mark Landeros                   17

  Kate Corrigan               Jonathan Verdeja                18

  Brian Newman                Cecilia Virgen                  19

  Richard Callahan            Laureen Garcia                  20

  Peter Johnson               Nancy Duarte                    21

  Peter Swarth                Genessis Blanco                 23

  Angel Navarro               Valentin Cordova                27

  Robison D. Harley           Alvaro Leyva                    31

  John Targowski              Chris Ferriera                  32

  John Carlton                Andrew Pineda                   34

  Michael M. Crain            Miriam Meza                     36

  Mark Sedlander              Marlon Cornejo                  42

  James P. Cooper             Michael Bennett                 46

  Jay Lichtman                Edwin Ayala                     47

  Steven Brody                Robert Ramirez                  50

  Edward Robinson             Mark Martinez, Jr.              54




                                                                              EXHIBIT A
Case 2:18-cr-00173-GW Document 1768 Filed 08/19/19 Page 14 of 14 Page ID #:6430




  Carlos Iriarte              Amo West                        55

  Carlos Juarez               Oswaldo Quintero                57

  Manuel U.A. Araujo          Christian Fuentes               59

  Robert Schwarz              Juan NMN Garcia                 64

  James Tedford               Ramon Amaya                     67
